Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered October 12, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
Defendant pleaded guilty to the crime of criminal possession of marihuana in the second degree and was sentenced as a second felony offender to a prison term of 2 to 4 years. Defendant’s sentence was to run consecutive to an existing 2 to 4-year prison sentence with the opportunity to remain in and successfully complete a 90-day shock incarceration program at the Willard drug treatment facility, in which case the balance of his sentence would be served on parole. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime charged and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.